Exhibit 10.6
Amended and Restated Pledge Agreement
     THIS AMENDED AND RESTATED PLEDGE AGREEMENT (this agreement, together with
all amendments and restatements and Joinders, this “Agreement”), dated as of
May 6, 2010, is made by each of the signatories party hereto and each other
Person who becomes a party hereto pursuant to Section 6.14 (including any
permitted successors and assigns, collectively, the “Pledgors” and each a
“Pledgor”), in favor of REGIONS BANK, in its capacity as Administrative Agent
(as defined in the Credit Agreement described below), for the benefit of each
Creditor (Administrative Agent in such capacity, “Secured Party”).
BACKGROUND.
     Penson Worldwide, Inc., a Delaware corporation (the “Borrower”), the
Administrative Agent, and the lenders party thereto previously executed that
certain Amended and Restated Credit Agreement dated as of May 1, 2009 (such
agreement, together with all amendments prior to the date of this Agreement, the
“Existing Credit Agreement”).
     In connection with the Existing Credit Agreement, the Pledgors and the
Administrative Agent executed that certain Pledge Agreement dated as of May 1,
2009 (such agreement, together with all amendments prior to the date of this
Agreement, the “Existing Pledge Agreement”) to secure the obligations described
therein.
     The Borrower, the Administrative Agent, and the lenders party thereto are
now entering into that certain Second Amended and Restated Credit Agreement
dated as of the date hereof (as may be amended, restated, supplemented or
modified from time to time, the “Credit Agreement”).
     It is a condition precedent to the effectiveness of the Credit Agreement
that each Pledgor shall have executed and delivered this Agreement.
     It is the intention of the parties hereto to ratify and confirm the first
priority security interest created by the Existing Pledge Agreement in the
Collateral in favor of Secured Party for the benefit of Creditors securing the
payment and performance of the Obligations.
AGREEMENT.
     NOW, THEREFORE, in consideration of the premises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and in order to induce Creditors to make the Loans and
issue Letters of Credit under the Credit Agreement and to extend other credit
and financial accommodations under the Loan Documents, each Pledgor hereby
agrees with Secured Party, for the benefit of Creditors, as follows:
ARTICLE I
DEFINITIONS
     1.1. Definitions. For purposes of this Agreement:
     “Acquisition Rights” means all right, title, and interest of each Pledgor
(in each case whether now or hereafter existing, owned, arising, or acquired) in
and to each warrant, option,

1



--------------------------------------------------------------------------------



 



subscription right, redemption right and other right (including any instrument
or right convertible into an Equity Interest) to acquire any Equity Interest in
any Person.
     “Collateral” means all (a) Collateral Records in respect of the Pledged
Equity Interests, (b) Pledged Equity Interests, (c) General Intangibles arising
out of the Pledged Equity Interests and (d) Proceeds of the foregoing.
     “Collateral Records” means books, records, ledger cards, certificates and
similar items that at any time evidence or contain information that relates to
the Collateral and are necessary or helpful in the collection thereof or
realization thereupon.
     “Creditor” or “Creditors” means (a) Secured Party, (b) Administrative
Agent, (c) Lenders, (d) the Letter of Credit Issuer, and (e) any Related Party
to whom any indemnification obligation is owed by any Loan Party pursuant to any
Loan Document.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership interests or dividend or distribution
interests associated with ownership in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership interests or dividend or
distribution interests associated with ownership in) such Person, all of the
securities convertible into or exchangeable for shares of capital stock of (or
other ownership interests or dividend or distribution interests associated with
ownership in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership interests or dividend or distribution interests
associated with ownership in such Person (including partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination; provided, however, that JBO Stock shall not be considered Equity
Interests.
     “General Intangible” means all right, title, and interest of each Pledgor
(in each case whether now or hereafter existing, owned, arising, or acquired) in
and to a general intangible (as defined in the UCC).
     “Joinder” means a Pledge Agreement Joinder in substantially the form of
Exhibit A.
     “Permitted Liens” means Liens permitted by Section 7.01 of the Credit
Agreement.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Pledged Entity” means each of SAI Holdings, Inc., Penson Financial
Services Inc., Penson Financial Services Canada Inc., GHP1, Inc., Penson
Holdings, Inc., and each other Person whose Equity Interests shall be pledged
pursuant to the Loan Documents.
     “Pledged Equity Interests” means all Acquisition Rights, Pledged Stock,
Pledged LLC Interests, Pledged Partnership Interests and Pledged Trust
Interests, in each case in a Pledged Entity; provided, however, notwithstanding
anything herein to the contrary, the amount of Pledged Equity Interests of any
Foreign Subsidiary shall be limited to 65% of the issued and outstanding voting
(as determined for purposes of Section 956(c) of the Internal Revenue Code

2



--------------------------------------------------------------------------------



 



of 1986, as amended, and the Treasury regulations thereunder) Equity Interests
of such Foreign Subsidiary; and provided further, that Pledged Equity Interests
shall not include any Pledged Equity Interests that cannot be subject to a Lien
(i) without violating any applicable law or regulations of any Governmental
Authority having jurisdiction over the Pledged Entity or (ii) without the
consent of any Governmental Authority having jurisdiction over the Pledged
Entity, which consent has not been obtained.
     “Pledged LLC Interests” means, with respect to each Pledged Entity that is
a limited liability company, all limited liability company interests in such
Pledged Entity and the certificates, if any, representing such limited liability
company interests and all dividends, distributions, cash, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
limited liability company interests; provided, however, notwithstanding anything
herein to the contrary, the amount of pledged limited liability company
interests of any Foreign Subsidiary shall be limited to 65% of the issued and
outstanding voting (as determined for purposes of Section 956(c) of the Internal
Revenue Code of 1986, as amended, and the Treasury regulations thereunder)
limited liability company interests of such Foreign Subsidiary.
     “Pledged Partnership Interests” means, with respect to each Pledged Entity
that is a partnership, all general partnership, limited partnership, limited
liability partnership or other partnership interests in such Pledged Entity and
the certificates, if any, representing such partnership interests and all
dividends, distributions, cash, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such partnership interests;
provided, however, notwithstanding anything herein to the contrary, the amount
of pledged general partnership, limited partnership, limited liability
partnership or other partnership interests of any Foreign Subsidiary shall be
limited to 65% of the issued and outstanding voting (as determined for purposes
of Section 956(c) of the Internal Revenue Code of 1986, as amended, and the
Treasury regulations thereunder) general partnership, limited partnership,
limited liability partnership or other partnership interests of such Foreign
Subsidiary.
     “Pledged Stock” means, with respect to each Pledged Entity that is a
corporation, all shares of capital stock in such Pledged Entity and the
certificates, if any, representing such shares and all dividends, distributions,
cash, instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such shares; provided, however, notwithstanding anything herein to
the contrary, the amount of pledged capital stock of any Foreign Subsidiary
shall be limited to 65% of the issued and outstanding voting (as determined for
purposes of Section 956(c) of the Internal Revenue Code of 1986, as amended, and
the Treasury regulations thereunder) capital stock of such Foreign Subsidiary;
and provided further, that notwithstanding anything in this Agreement or any
other Loan Document to the contrary, JBO Stock shall not be considered Pledged
Stock.
     “Pledged Trust Interests” means, with respect to each Pledged Entity that
is a trust, all business trust or other trust interests in such Pledged Entity
and the certificates, if any, representing such trust interests and all
dividends, distributions, cash, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such trust interests; provided,
however,

3



--------------------------------------------------------------------------------



 



notwithstanding anything herein to the contrary, the amount of pledged trust
interests of any Foreign Subsidiary shall be limited to 65% of the issued and
outstanding voting (as determined for purposes of Section 956(c) of the Internal
Revenue Code of 1986, as amended, and the Treasury regulations thereunder) trust
interests of such Foreign Subsidiary.
     “Proceeds” means all right, title, and interest of each Pledgor (in each
case whether now or hereafter existing, owned, arising, or acquired) in and to
proceeds (as defined in the UCC), and (whether or not included in such
definition), (a) whatever is acquired upon the sale, lease, license, exchange,
or other disposition of the Collateral, (b) whatever is collected on, or
distributed on account of, the Collateral, (c) rights arising out of the
Collateral, (d) proceeds of insurance, including insurance payable by reason of
the loss or nonconformity of, defects or infringement of rights in, or damage to
the Collateral, and (e) any and all other amounts from time to time paid or
payable in respect of the Collateral.
     “Record” means information that is inscribed on a tangible medium or that
is stored in an electronic or other medium and is retrievable in perceivable
form.
     “Release Date” means the date on which all of the conditions set forth in
Section 9.10(a)(i) of the Credit Agreement (other than in respect of inchoate
obligations) have been satisfied.
     “Schedule Effective Date” means, with respect to any Schedule to this
Agreement, the effective date of such Schedule or any restatement of such
Schedule, which effective date shall be stated on such Schedule or restatement
and agreed to by Secured Party as provided in Section 4.10.
     “UCC” means Chapters 8 and 9 of the Uniform Commercial Code as in effect
from time to time in the State of Texas or, where applicable as to specific
items or types of Collateral, any other relevant state.
     1.2. Other Definitional Provisions. Capitalized terms not otherwise defined
herein have the meaning specified in the Credit Agreement, and, to the extent of
any conflict, terms as defined herein shall control (provided, that a more
expansive or explanatory definition shall not be deemed a conflict).
     1.3. Construction. Unless otherwise expressly provided in this Agreement or
the context requires otherwise, (a) the singular shall include the plural, and
vice versa, (b) words of a gender include the other gender, (c) monetary
references are to Dollars, (d) time references are to Central time,
(e) references to the “Agreement” and to “Articles,” “Sections,” “Exhibits,” and
“Schedules” are to this Agreement and to the Articles, Sections, Exhibits, and
Schedules of and to this Agreement, together with all amendments and
restatements thereto, (f) headings used in this Agreement are for convenience
only and shall not be used in connection with the interpretation of any
provision hereof, (g) references to any Person include that Person’s heirs,
personal representatives, successors, trustees, receivers, and permitted
assigns, that Person as a debtor-in possession, and any receiver, trustee,
liquidator, conservator, custodian, or similar party appointed for such Person
or all or substantially all of its assets, (h) references to any Law include
every amendment or restatement to it, rule and regulation adopted under it, and
successor or replacement for it, (i) references to a particular Loan Document
include each amendment or

4



--------------------------------------------------------------------------------



 



restatement to it made in accordance with the Credit Agreement and such Loan
Document, and (j) the inclusion of Proceeds in the definition of “Collateral”
shall not be deemed a consent by Secured Party or any other Creditor to any
Disposition of any Collateral not otherwise specifically permitted by the terms
of the Credit Agreement or this Agreement. This Agreement is a Loan Document.
ARTICLE II
GRANT OF SECURITY INTEREST
     2.1. Assignment and Grant of Security Interest. As security for the payment
and performance, as the case may be, in full of the Obligations, each Pledgor
hereby pledges and grants to Secured Party, for the benefit of Creditors, a
security interest in the entire right, title, and interest of such Pledgor in
and to all Collateral, whether now or hereafter existing, owned, arising or
acquired; provided, however, that Collateral shall not include any Collateral
that cannot be subject to a Lien (i) without violating any applicable law or
regulations of any Governmental Authority having jurisdiction over the Pledged
Entity or (ii) without the consent of any Governmental Authority having
jurisdiction over the Pledged Entity, which consent has not been obtained;
provided further, however, that to the extent that the grant of a Lien on such
Collateral would no longer violate any applicable law or regulations of any
Governmental Authority or require the consent of any Governmental Authority,
such Collateral shall automatically become Collateral hereunder, and such Lien
shall be deemed to be automatically granted. Notwithstanding the foregoing, in
no event shall any Broker Dealer Subsidiary be required to be a pledgor
hereunder or a Guarantor.
     2.2. Pledgors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Pledgor shall remain liable with respect to and under
all Collateral, (b) the exercise by Secured Party or any other Creditor of any
of the rights hereunder shall not release any Pledgor from any of its duties or
obligations with respect to or under any Collateral or under this Agreement, and
(c) neither Secured Party nor any other Creditor shall have any obligation or
liability with respect to or under any Collateral by reason of this Agreement,
nor shall Secured Party or any other Creditor be obligated to perform any of the
obligations or duties of any Pledgor thereunder or to take any action to collect
or enforce any claim for payment assigned or in which a security interest is
granted hereunder.
     2.3. Delivery of Security and Instrument Collateral. All certificates, if
any, or instruments constituting or evidencing the Collateral shall be delivered
to and held by or on behalf of Secured Party pursuant hereto and shall be in
suitable form for transfer by delivery, or shall be accompanied by undated and
duly executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to Secured Party. If an Event of Default
exists and is continuing, Secured Party has the right to transfer to or to
register in the name of Secured Party or any of its nominees any or all of such
Collateral. Secured Party shall endeavor to provide each Pledgor with notice of
such transfer and registration; provided, any failure to provide any such notice
shall not impair any right or action of Secured Party or any Creditor. In
addition, Secured Party has the right, if Secured Party reasonably determines
that the exercise of such right is necessary to protect its rights, at any time
to exchange certificates or instruments representing or evidencing Collateral
for certificates or instruments of smaller or larger denominations.

5



--------------------------------------------------------------------------------



 



     2.4. Future Advances. Each Pledgor acknowledges that the Loan Documents
provide for future advances and financial accommodations and this Agreement
secures performance of such future advances and financial accommodations.
     2.5. Maximum Liability. Anything in this Agreement to the contrary
notwithstanding, the obligations of each Pledgor hereunder shall be limited to a
maximum aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable Law (collectively, the “Fraudulent Transfer
Laws”), in each case after giving effect to all other liabilities of such
Pledgor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such Pledgor
in respect of intercompany indebtedness to other Loan Parties or Affiliates of
other Loan Parties to the extent that such indebtedness would be discharged in
an amount equal to the amount paid or property conveyed by such Pledgor under
the Loan Documents) and after giving effect as assets, subject to Section 6.1,
to the value (as determined under the applicable provisions of the Fraudulent
Transfer Laws) of any rights to subrogation or contribution of such Pledgor
pursuant to (a) applicable Law or (b) any agreement providing for an equitable
allocation among such Pledgor and other Loan Parties of obligations arising
under the Loan Documents.
     2.6. Regulatory Restrictions. Secured Party and each Creditor recognizes
and acknowledges that the Collateral includes Pledged Equity Interests in Broker
Dealer Subsidiaries of Borrower and that (i) the disposition or transfer of such
Pledged Equity Interests, (ii) any direct or indirect change of control of any
Broker Dealer Subsidiary , (iii) any direct or indirect exercise of management
control or other control over any Broker Dealer Subsidiary, and (iv) payment of
dividends and distributions by any Broker Dealer Subsidiary is subject to
regulatory restrictions (including the need to obtain the consent or approval of
applicable self regulatory authorities and other applicable regulatory
authorities) and that the creation of the pledge in such Pledged Equity
Interests may require notification to applicable regulatory authorities. For the
avoidance of doubt, Secured Party and each Creditor recognize and agree that the
representations and warranties and covenants in this Agreement or the other Loan
Documents shall not be breached solely by reason of the existence of regulatory
restrictions, or requirements for obtaining consent or approval from regulatory
authorities solely in respect of the enforcement of any rights and remedies
under the Loan Documents or the enforcement of any pledge of the securities of
or exercise of rights over any Broker Dealer Subsidiary. Without limiting the
foregoing, Secured Party and each Creditor acknowledge and agree that in respect
of Penson Financial Services Canada Inc., the Investment Industry Regulatory
Organization of Canada, the Montreal Exchange, the Toronto Stock Exchange, the
TSX Venture Exchange and/or any other applicable governmental, regulatory or
self-regulatory agency or body having jurisdiction over Penson Financial
Services Canada Inc., and/or each of their respective successor organizations
shall each be considered an applicable self regulatory authorities.

6



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES
     3.1. Representations and Warranties. Each Pledgor represents and warrants
to Secured Party and each Creditor with respect to itself and its Collateral
that:
     (a) This Agreement and the grant of the security interest pursuant to this
Agreement in the Collateral create a valid security interest in favor of Secured
Party, for the benefit of Creditors, in the Collateral, securing the payment and
performance of the Obligations, and upon the (i) filing of UCC-1 financing
statements for such Pledgor, in the form delivered by such Pledgor to Secured
Party on or prior to the date of this Agreement and in the filing offices listed
on Schedule 1, Section (h), and (ii) delivery to and continuing possession by
Secured Party of all certificates evidencing the Pledged Equity Interests
(together with undated stock powers executed in blank), if any, shall constitute
a valid, first priority, perfected security interest in the Collateral subject
to no other Lien (other than Permitted Liens), and all filings and other actions
necessary to perfect and protect such security interest and such priority have
been duly taken (or will be taken upon such Pledgor obtaining rights in
Collateral after the date hereof).
     (b) The execution, delivery and performance by such Pledgor of this
Agreement have been duly authorized by all necessary organizational action, and
do not and will not (i) contravene the terms of any of such Pledgor’s
Organization Documents; (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (A) any Contractual Obligation to which such Pledgor is a party or
affecting such Pledgor or the properties of such Pledgor or any of its
Subsidiaries (other than the Lien created by this Agreement), or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Pledgor or its property is subject; or (C) violate any Law.
     (c) This Agreement has been duly executed and delivered by such Pledgor.
This Agreement constitutes a legal, valid and binding obligation of such
Pledgor, enforceable against such Pledgor in accordance with its terms, subject
as to enforcement of remedies to any Bankruptcy Laws and to general equitable
principles.
     (d) Such Pledgor owns all of the Collateral free and clear of any Lien,
except for Permitted Liens and as set forth in Section 2.6. Such Pledgor has not
granted a security interest or other Lien in or made an assignment of any of the
Collateral except for the security interest and Lien granted by this Agreement
and except for Permitted Liens. Such Pledgor has neither entered into nor is it
or any of its property subject to any agreement limiting the ability of such
Pledgor to grant a Lien in any of the Collateral, or the ability of such Pledgor
to agree to grant or not grant a Lien in any of the Collateral, except for the
2017 Notes Offering Documents and the Seller Notes. None of the Collateral is
subject to any agreement of repurchase, or subject to any dispute or
counterclaim. No effective financing statement or other similar effective
document used to perfect a Lien under the Laws of any jurisdiction covering all
or any part of the Collateral is on file in any recording office, except such as
may have been filed pursuant to this Agreement or another Loan Document or filed
in respect of Permitted Liens. No control agreement in favor of anyone other
than Secured Party exists with respect to any Collateral, except in respect of
Permitted Liens.

7



--------------------------------------------------------------------------------



 



     (e) All of the Pledged Equity Interests have been duly and validly issued,
and the Pledged Equity Interests (other than any general partner interest, if
any), are fully paid and nonassessable. None of the Pledged Equity Interests
were issued in violation of the preemptive rights of any Person or any agreement
to which such Pledgor or the issuer thereof is a party or the Pledged Equity
Interest is subject. All Pledged Equity Interests that are certificated, if any,
have been delivered and pledged to Secured Party duly endorsed and accompanied
by such duly executed instruments of transfer or assignment as are necessary for
such pledge, to be held as pledged collateral. There are no Pledged Equity
Interests other than that represented by certificated securities in the
possession of Secured Party. The Pledged Equity Interests include (i) the
percentage set forth on Schedule 3 of the issued and outstanding Equity
Interests of each entity in which such Pledgor owns a direct interest and which
entity is not a Foreign Subsidiary, and (ii) 65% of the issued and outstanding
Equity Interests of each first-tier Foreign Subsidiary, if any, of such Pledgor.
There are no restrictions (which have not been effectively waived by all
necessary Persons) in any Organization Document governing any Pledged Equity
Interest or any other document related thereto which would limit or restrict
(i) the grant of a Lien in the Pledged Equity Interests, (ii) the perfection of
such Lien, (iii) subject to Section 2.6, the exercise of remedies in respect of
such perfected Lien in the Pledged Equity Interests as contemplated by this
Agreement or (iv) subject to Section 2.6, the admission of any transferee of the
Collateral as a shareholder, member, partner or equity holder of the issuer of
such Collateral. Such Pledgor has delivered to Secured Party complete and
correct copies of all Organization Documents for each issuer of Collateral.
Except as set forth on Schedule 3, the Organization Documents of each issuer
which is a partnership or limited liability company do not provide that any
interest in such issuer is a security governed by Article 8 of the UCC and no
Equity Interest of such issuer is evidenced by a certificate or other
instrument. Subject to Section 2.6, upon the exercise of remedies in respect of
Pledged Equity Interests, a transferee or assignee of any such capital stock,
partnership interest or membership interest, as the case may be, of such
corporation, partnership or limited liability company, as the case may be, shall
become a shareholder, partner or member, as the case may be, of such
corporation, partnership or limited liability company, as the case may be,
entitled to participate in the management thereof and, upon the transfer of the
entire interest of such Pledgor in such issuer, such Pledgor shall cease to be a
shareholder, partner or member, as the case may be of such issuer.
     (f) As of the Closing Date:
          (i) Schedule 1, Section (a) states the exact name of such Pledgor, as
such name appears in its currently effective Organization Documents as filed
with the appropriate authority of the jurisdiction of such Pledgor’s
organization.
          (ii) Schedule 1, Section (b) states the jurisdiction of organization
of such Pledgor.
          (iii) Such Pledgor is not organized in more than one jurisdiction.
          (iv) Schedule 1, Section (c) sets forth the current type of entity of
such Pledgor.

8



--------------------------------------------------------------------------------



 



          (v) Schedule 1, Section (d) states each other entity type,
jurisdiction of organization and name such Pledgor has had in the past five
years, together with the date of the relevant change.
          (vi) Schedule 1, Section (d), such Pledgor has not changed its
identity or type of entity, jurisdiction of organization or name in any way
within the past five years (changes in identity or type of entity include
mergers, consolidations, and any change in the form or jurisdiction of
organization).
          (vii) Schedule 1, Section (e) states all other business names
(including DBAs) under which Pledgor has registered to conduct its business at
any time during the past five years.
          (viii) Schedule 1, Section (f) states the Federal Taxpayer
Identification Number (if any) of such Pledgor.
          (ix) Schedule 1, Section (g) states the corporate or other
organizational number of such Pledgor issued by such Pledgor’s jurisdiction of
organization (or “N/A” if such jurisdiction does not issue an organizational
number for such Pledgor’s entity type).
     (g) As of the Closing Date, the chief executive office of such Pledgor is
located at the address stated on Schedule 2, Section (a). Except as noted in
Schedule 2, Section (a), the chief executive office of such Pledgor has not been
located at any other address during the past five years.
     (h) As of the Closing Date:
          (i) Schedule 3 contains a complete and correct description of each
certificate or other instrument included in or evidencing Collateral.
          (iii) Schedule 3 is a complete and correct list of the exact name of
each issuer of all Pledged Equity Interests described on Schedule 3, its
jurisdiction of organization, and the authorized, issued and outstanding Equity
Interests of such issuer.
          (iv) Such Pledgor’s interest in each such issuer is as stated on
Schedule 3.
     (i) Other than those already obtained prior to the date hereof, no consent
of any other Person and no authorization, approval or other action by, and no
notice to or filing (other than filings required by the UCC) with, any
Governmental Authority is required (i) for the pledge by such Pledgor of the
Collateral pledged by it hereunder, for the grant by such Pledgor of the
security interest granted hereby, or for the execution, delivery, or performance
of this Agreement by such Pledgor, (ii) for the perfection or maintenance of the
pledge, assignment, and security interest created hereby (including the first
priority nature of such pledge, assignment, and security interest) or
(iii) subject to Section 2.6, for the enforcement of remedies by Secured Party
or any other Creditor.

9



--------------------------------------------------------------------------------



 



     (j) This Agreement may reasonably be expected to benefit, directly or
indirectly, such Pledgor, and the board of directors of such Pledgor, the
requisite number of its partners, the requisite number of its members or the
requisite number of the appropriate governance body or equity holders, as
appropriate, have determined that this Agreement may reasonably be expected to
benefit, directly or indirectly, such Pledgor. Such Pledgor is familiar with,
and has independently reviewed the books and records regarding, the financial
condition of the Borrower and is familiar with the value of any and all
collateral intended to be security for the payment of all or any part of the
Obligations; provided, however, such Pledgor is not relying on such financial
condition or collateral as an inducement to enter into this Agreement.
     (k) All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof and any update of any Schedule. Such representations and warranties have
been or will be relied upon by Secured Party and each Creditor, regardless of
any investigation made by Secured Party or any Creditor or on their behalf and
notwithstanding that Secured Party or any Creditor may have had notice or
knowledge of any Default at the time of any credit extension, and shall continue
in full force and survive the Release Date. Nothing herein shall be deemed to
make any representation or warranties continuous, except as expressly set forth
in the Loan Documents.
ARTICLE IV
COVENANTS
     4.1. Further Assurances.
     (a) Each Pledgor will, from time to time and at such Pledgor’s expense,
promptly execute and deliver all further instruments and documents (including
the delivery of certificated securities, if any, and supplements to all
schedules), authenticate, execute and file such financing or continuation
statements, or amendments thereto, and such other instruments or notices, as may
be reasonably necessary, or as Secured Party may reasonably request, in order to
perfect and preserve the pledge, and security interest granted or purported to
be granted hereby, and take all further action that Secured Party may reasonably
request, in order to perfect and protect any pledge, or security interest
granted or purported to be granted hereby, and the priority thereof or, after
and during the continuation of an Event of Default, to enable Secured Party to
exercise and enforce Secured Party’s and other Creditors’ rights and remedies
hereunder with respect to any Collateral.
     (b) In addition to such other information as shall be specifically provided
for herein, each Pledgor shall furnish to Secured Party such other information
with respect to such Pledgor and the Collateral as Secured Party may reasonably
request.
     (c) Each Pledgor authorizes Secured Party to file one or more financing or
continuation statements, and amendments thereto, relating to all or any part of
the Collateral without the authentication of any Pledgor where permitted by Law
and that contain any other information required by UCC Article 9 of the state or
such jurisdiction for the sufficiency or filing office acceptance of any
financing statement, continuation or amendment, including whether such Pledgor
is an organization, the type of organization, and any organization
identification number issued to such Pledgor. Each Pledgor agrees to furnish any
such

10



--------------------------------------------------------------------------------



 



information to Secured Party promptly upon request. A photocopy or other
reproduction of this Agreement or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by Law. Each Pledgor ratifies its authentication, execution and
delivery of, and the filing of, any financing statement or amendment thereto
describing any of the Collateral which was filed prior to the date of this
Agreement.
     (d) Each Pledgor will not, and will not permit any Person to, revise,
modify, amend or restate the Organization Documents of any issuer of Pledged
Equity Interests in a manner that adversely affects the security interest of the
Secured Party therein (except as permitted by the Loan Documents), or terminate,
cancel, or dissolve any such Person (except as permitted by the Loan Documents).
     4.2. Place of Perfection. No Pledgor shall change the jurisdiction of its
organization from the jurisdiction specified in Schedule 1, Section (b), its
type of entity from the type of entity specified in Schedule 1, Section (c), its
name from the name specified in Schedule 1, Section (a), or its organizational
identification number from the organizational number specified in Schedule 1,
Section (g), unless such Pledgor has delivered to Secured Party 30 days prior
written notice (unless Secured Party has agreed in writing to a shorter period)
and taken such actions as Secured Party may reasonably require with respect to
such change. Each Pledgor shall keep its chief executive office at the address
specified in Schedule 2, Section (a), unless such Pledgor has delivered to
Secured Party 30 days prior written notice (unless Secured Party has agreed in
writing to a shorter period) and taken such actions as Secured Party may
reasonably require with respect to such change.
     4.3. Rights to Dividends and Distributions. With respect to any
certificates constituting a part of the Collateral, Secured Party shall have
authority if an Event of Default exists and is continuing, but subject to
Section 2.6, either to have the same registered in Secured Party’s name or in
the name of a nominee, and, with or without such registration, to demand of the
issuer thereof, and to receive and receipt for, any and all dividends and
distributions (including any stock or similar dividend or distribution) payable
in respect thereof, whether they be ordinary or extraordinary. Secured Party
shall endeavor to provide each Pledgor with notice of any such action by Secured
Party pursuant to the preceding sentence; provided, any failure to provide any
such notice shall not impair any right or action of Secured Party or any
Creditor. If a Pledgor shall become entitled to receive or shall receive any
interest in or certificate (including, without limitation, any interest in or
certificate representing a dividend or a distribution in connection with any
reclassification, increase, or reduction of capital, or issued in connection
with any reorganization), or any option or rights evidencing any of the
Collateral, whether as an addition to, in substitution of, as a conversion of,
or in exchange for any of the Collateral, or otherwise, such Pledgor agrees to
accept the same as Secured Party’s agent and to hold the same in trust on behalf
of and for the benefit of Secured Party, and to deliver the same immediately to
Secured Party in the exact form received, with appropriate undated stock or
similar powers, duly executed in blank, to be held by Secured Party, subject to
the terms hereof, as Collateral. Unless an Event of Default exists and is
continuing and Secured Party has commenced enforcement hereof, but subject to
Section 2.6, or will result therefrom and subject to the other Loan Documents,
each Pledgor shall be entitled to receive all cash dividends and distributions
not representing a return of capital or liquidating dividend paid or distributed
with respect to the Pledged Equity Interests, other than dividends or
distributions or interests payable in Equity

11



--------------------------------------------------------------------------------



 



Interests of the issuer of such Pledged Equity Interest (which, if evidenced by
certificated securities, shall be delivered to Secured Party as set forth in the
immediately preceding sentence, whether or not an Event of Default exists and is
continuing). Secured Party shall be entitled to all dividends and distributions,
and to any sums paid upon or in respect of any Collateral, upon the liquidation
or dissolution of the issuer thereof which shall be paid to Secured Party to be
held by it as additional collateral security for and application to the
Obligations as provided in the other Loan Documents. All dividends,
distributions and Proceeds paid or distributed in respect of the Collateral
which are received by any Pledgor in violation of this Agreement shall, until
paid or delivered to Secured Party, be held by such Pledgor in trust as
additional Collateral for the Obligations.
     4.4. Right of Secured Party to Notify Issuers. If an Event of Default
exists and is continuing, and at such other times as Secured Party is entitled
to receive dividends, distributions and other property in respect of or
consisting of any Collateral which is or represents an Equity Interest, but
subject to Section 2.6, Secured Party may notify issuers of such Equity Interest
to make payments of all dividends and distributions directly to Secured Party
and Secured Party may take control of all Proceeds of any Equity Interests.
Until Secured Party elects to exercise such rights to receive dividends and
distributions, but subject to Section 2.6, each Pledgor, as agent of Secured
Party, shall collect, segregate and hold in trust all dividends and other
amounts paid or distributed with respect to Equity Interests.
     4.5. Transfers and Other Liens. Except as permitted by the Loan Documents,
no Pledgor shall (a) sell, assign (by operation of Law or otherwise) or
otherwise Dispose of, or grant any option with respect to, any of the
Collateral, or (b) create or permit to exist any Lien, option, or other charge
or encumbrance upon or with respect to any of the Collateral.
     4.6. Secured Party Appointed Attorney-in-Fact. Each Pledgor hereby
irrevocably appoints Secured Party such Pledgor’s attorney-in-fact (exercisable
if an Event of Default exists and is continuing and Secured Party has commenced
enforcement hereof, but subject to Section 2.6), with full authority in the
place and stead of such Pledgor and in the name of such Pledgor or otherwise to
take any action and to execute any instrument which Secured Party may deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation (provided, Secured Party shall not have any duty to take any
such action or execute any instrument):
     (a) to ask, demand, collect, sue for, recover, compromise, receive, and
give acquittance and receipts for moneys due and to become due under or in
connection with the Collateral;
     (b) to receive, indorse, and collect any drafts or other instruments,
documents, and chattel paper, in connection therewith; and
     (c) to file any claims or take any action or institute any proceedings
which Secured Party may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce compliance with the terms and conditions
of any Collateral or the rights of Secured Party with respect to any of the
Collateral.

12



--------------------------------------------------------------------------------



 



     EACH PLEDGOR HEREBY IRREVOCABLY GRANTS TO SECURED PARTY SUCH PLEDGOR’S
PROXY (EXERCISABLE IF AN EVENT OF DEFAULT EXISTS) AND IS CONTINUING AND SECURED
PARTY HAS COMMENCED ENFORCEMENT HEREOF TO VOTE ANY SECURITIES INCLUDED IN
COLLATERAL (INCLUDING ANY PLEDGED EQUITY INTEREST) AND APPOINTS SECURED PARTY
SUCH PLEDGOR’S ATTORNEY-IN-FACT (EXERCISABLE IF AN EVENT OF DEFAULT EXISTS AND
IS CONTINUING AND SECURED PARTY HAS COMMENCED ENFORCEMENT HEREOF) TO PERFORM ALL
OBLIGATIONS OF SUCH PLEDGOR UNDER THIS AGREEMENT AND TO EXERCISE ALL OF SECURED
PARTY’S AND EACH OTHER CREDITOR’S RIGHTS HEREUNDER. THE PROXY AND EACH POWER OF
ATTORNEY HEREIN GRANTED, AND EACH STOCK POWER AND SIMILAR POWER NOW OR HEREAFTER
GRANTED (INCLUDING ANY EVIDENCED BY A SEPARATE WRITING), ARE COUPLED WITH AN
INTEREST AND ARE IRREVOCABLE BEFORE THE RELEASE DATE.
     Secured Party shall endeavor to provide each Pledgor with notice of any
action by Secured Party pursuant to this Section 4.6; provided, any failure to
provide any such notice shall not impair any right or action of Secured Party or
any Creditor.
     4.7. Dilution of Ownership. As to any Pledged Equity Interests, no Pledgor
will consent to or approve of the issuance of (a) any additional shares or units
of any class of Equity Interests of such issuer (unless promptly upon issuance
additional Equity Interests are pledged and delivered to Secured Party pursuant
to the terms hereof to the extent necessary to give Secured Party a security
interest after such issuance in at least the same percentage of such issuer’s
outstanding securities or other Equity Interest as Secured Party had before such
issuance), (b) any instrument convertible voluntarily by the holder thereof or
automatically upon the occurrence or non-occurrence of any event or condition
into, or exchangeable for, any such securities or other Equity Interests, or
(c) any warrants, options, contracts or other commitments entitling any third
party to purchase or otherwise acquire any such securities or other Equity
Interests.
     4.8. Waiver. To the extent not prohibited by applicable Laws and subject to
Section 2.6, each Pledgor agrees that any provision of any Organization Document
of any issuer of any Collateral, any applicable Law, any certificate or
instrument evidencing Collateral or any other governance document that in any
manner restricts, prohibits or provides conditions to (a) the grant of a Lien on
any interest in such issuer or any other Collateral, (b) any transfer of any
interest in such issuer or any other Collateral, (c) any change in management or
control of such issuer or any other Collateral, (d) the admission of any
transferee of any Collateral as a shareholder, member, partner or other equity
holder of the issuer of such Collateral, or (e) any other exercise by Secured
Party or any other Creditor of any rights pursuant to this Agreement, any other
Loan Document, or Law shall not apply to (i) the grant of any Lien hereunder,
(ii) the execution, delivery and performance of this Agreement by such Pledgor,
(iii) the foreclosure or other realization upon any interest in any Collateral,
or (iv) the exercise of rights with respect to such Collateral, including the
right to participate in the management of such issuer. Furthermore, to the
extent not prohibited by applicable Laws or required by the rules or regulations
of any regulatory authority and subject to Section 2.6, no Pledgor will permit
any amendment to or restatement of any Organization Document or any other
governance document or enter into or permit to exist any agreement that in any
manner adversely affects Secured

13



--------------------------------------------------------------------------------



 



Party’s ability to foreclose on any Collateral or which conflicts with the
provisions of this Section 4.8 without the prior written consent of Secured
Party.
     4.9. Restrictions on Securities. To the extent not prohibited by applicable
Laws or required by the rules or regulations of any regulatory authority and
subject to Section 2.6, no issuer of any Pledged Equity Interests which is
either a partnership or limited liability company shall amend or restate its
Organization Documents (if its Organization Documents do not provide that any
Equity Interest of such issuer is a security governed by Article 8 of the UCC or
that any Equity Interest of such issuer is evidenced by a certificate or other
instrument) to provide that any Equity Interest of such issuer is a security
governed by Article 8 of the UCC or permit any Equity Interest of such issuer to
be evidenced by a certificate or other instrument. Subject to Section 2.6, no
certificate or other instrument evidencing or constituting any Pledged Equity
Interest shall contain any restriction on transfer or other legend not
reasonably acceptable to Secured Party. With respect to each certificate that
contains any such legend that is not reasonably acceptable to Secured Party,
each Pledgor shall cause the issuer of each such certificate to issue one or
more certificates in a form reasonably acceptable to Secured Party.
     4.10. Changes to Representations, Schedules. Not later than 30 days after
the last day of each fiscal quarter of a Pledgor during which any material
information disclosed on any Schedule to this Agreement changed and at such
other times as required by this Agreement, each such Pledgor shall deliver to
Secured Party an updated Schedule (which updates shall restate (and not
supplement) such Schedule in its entirety); provided, the delivery of any
updated Schedule shall not be deemed a waiver of any (i) obligation of such
Pledgor under any Loan Document, or (ii) representation or warranty of such
Pledgor with respect to a Schedule during the period such Schedule was
effective. Each Pledgor shall promptly notify Secured Party of any change in any
representation herein and any information on any Schedule hereto if such change
could reasonably be expected to have a Material Adverse Effect.
ARTICLE V
RIGHTS AND POWERS OF SECURED PARTY
     5.1. Secured Party May Perform. If any Pledgor fails to perform any
agreement contained herein, Secured Party may itself perform, or cause
performance of, such agreement, and the reasonable expenses of Secured Party
incurred in connection therewith shall be payable by such Pledgor under
Section 5.8. Secured Party shall endeavor to provide such Pledgor with notice of
any action by Secured Party pursuant to the preceding sentence; provided, any
failure to provide any such notice shall not impair any right or action of
Secured Party or any Creditor.
     5.2. Secured Party’s Duties. The powers conferred on Secured Party
hereunder are solely to protect Secured Party’s and Creditors’ interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by Secured Party and Creditors
hereunder, neither Secured Party nor any other Creditor shall have any duty as
to any Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders, or other matters relative to any
Collateral, whether or not Secured Party or any other Creditor has or is deemed
to have knowledge of such matters, or as to the taking of any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
reasonable care in the custody and preservation of any Collateral in its
possession if such

14



--------------------------------------------------------------------------------



 



Collateral is accorded treatment substantially equal to that which Secured Party
accords its own property. Except as provided in this Section 5.2, neither
Secured Party nor any other Creditor shall have any duty or liability to protect
or preserve any Collateral or to preserve rights pertaining thereto. Nothing
contained in this Agreement shall be construed as requiring or obligating
Secured Party or any other Creditor, and neither Secured Party nor any other
Creditor shall be required or obligated, to (a) present or file any claim or
notice or take any action, with respect to any Collateral or in connection
therewith or (b) notify any Pledgor of any decline in the value of any
Collateral. This Section 5.2 shall survive the termination of this Agreement,
and any satisfaction and discharge of any Pledgor by virtue of any payment,
court order, or Law.
     5.3. Events of Default. The existence of an Event of Default shall be an
Event of Default under this Agreement.
     5.4. Remedies. If an Event of Default exists and is continuing:
     (a) Secured Party may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it or
any other Creditor pursuant to any applicable Laws, all the rights and remedies
of a secured party on default under the UCC (whether or not the UCC applies to
the affected Collateral), and also may require each Pledgor to, and each Pledgor
will at its expense and upon request of Secured Party forthwith, assemble all or
part of the Collateral as directed by Secured Party and make it available to
Secured Party at a place to be designated by Secured Party which is reasonably
convenient to both parties for public or private sale, at any of Secured Party’s
offices or elsewhere, for cash, on credit or for future delivery, and upon such
other terms as Secured Party may deem commercially reasonable. Each Pledgor
agrees that, to the extent notice of sale shall be required by Law, ten days’
notice to each Pledgor of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. Secured Party shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.
     (b) All proceeds received by Secured Party upon any sale of, collection of,
or other realization upon, all or any part of the Collateral shall be applied as
set forth in the Loan Documents.
     (c) Upon the written request of Secured Party, all payments received by
each Pledgor under or in connection with any Collateral shall be received in
trust for the benefit of Secured Party, shall be segregated from other funds of
such Pledgor, and shall be forthwith paid or delivered over to Secured Party in
the same form as so received (with any necessary endorsement) for application to
the Obligations.
     (d) Because of the Securities Act of 1933, as amended (“Securities Act”),
and other Laws, including without limitation state “blue sky” Laws, or
contractual restrictions or agreements, there may be legal restrictions or
limitations affecting Secured Party in any attempts to Dispose of the Collateral
and the enforcement of rights under this Agreement. For these reasons, Secured
Party is authorized by each Pledgor, but not obligated, if any Event of Default
exists and is continuing, to sell or otherwise Dispose of any of the Collateral
at private sale,

15



--------------------------------------------------------------------------------



 



subject to an investment letter, or in any other manner which will not require
the Collateral, or any part thereof, to be registered in accordance with the
Securities Act, or any other Law. Secured Party is also hereby authorized by
each Pledgor, but not obligated, to take such actions, give such notices, obtain
such consents, and do such other things as Secured Party may deem required or
appropriate under the Securities Act or other securities Laws or other Laws or
contractual restrictions or agreements in the event of a sale or disposition of
any Collateral. Each Pledgor understands that Secured Party may in its
discretion approach a restricted number of potential purchasers and that a sale
under such circumstances may yield a lower price for the Collateral than would
otherwise be obtainable if same were registered and/or sold in the open market.
No sale so made in good faith by Secured Party shall be deemed to be not
“commercially reasonable” because so made. Each Pledgor agrees that if an Event
of Default exists and is continuing, and Secured Party sells the Collateral or
any portion thereof at any private sale or sales, Secured Party shall have the
right to rely upon the advice and opinion of appraisers and other Persons, which
appraisers and other Persons are acceptable to Secured Party, as to the best
price reasonably obtainable upon such a private sale thereof. In the absence of
fraud or gross negligence, such reliance shall be conclusive evidence that
Secured Party and the other Creditors handled such matter in a commercially
reasonable manner under applicable Law. To the extent required by applicable
Law, Secured Party shall provide notice to each Pledgor of an action taken by
Secured Party pursuant to this Section 5.4(d).
     5.5. Appointment of Receiver or Trustee. In connection with the exercise of
Secured Party’s rights under this Agreement or any other Loan Document, Secured
Party may, if an Event of Default exists and is continuing, obtain the
appointment of a receiver or trustee to assume, upon receipt of any necessary
judicial or other Governmental Authority consents or approvals, control of or
ownership of any Collateral. Such receiver or trustee shall have all rights and
powers provided to it by Law or by court order or provided to Secured Party
under this Agreement or any other Loan Document. Upon the appointment of such
trustee or receiver, each Pledgor shall cooperate, to the extent necessary or
appropriate, in the expeditious preparation, execution, and filing of an
application to any Governmental Authority or for consent to the transfer of
control or assignment of such Collateral to the receiver or trustee. To the
extent required by applicable Law, Secured Party shall provide to such Pledgor
notice of the request for or appointment of such receiver or trustee.
     5.6. Further Approvals Required.
     (a) In connection with the exercise by Secured Party of rights under this
Agreement that affects the disposition of or use of any Collateral, it may be
necessary to obtain the prior consent or approval of Governmental Authorities
and other Persons to a transfer or assignment of Collateral. Each Pledgor shall
execute, deliver, and file, and hereby appoints (to the extent not prohibited by
applicable Law) Secured Party as its attorney (exercisable if an Event of
Default exists and is continuing, but subject to Section 2.6), to execute,
deliver, and file on such Pledgor’s behalf and in such Pledgor’s name, all
applications, certificates, filings, instruments, and other documents (including
without limitation any application for an assignment or transfer of control or
ownership) that may be necessary or appropriate, in Secured Party’s reasonable
opinion, to obtain such consents or approvals. Secured Party shall endeavor to
provide such Pledgor with a copy of each such document executed, delivered or
filed by Secured Party; provided, any failure to provide any such copy shall not
impair any right or action of Secured Party or any Creditor. Each Pledgor
acknowledges that there is no adequate remedy at Law for

16



--------------------------------------------------------------------------------



 



failure by it to comply with the provisions of this Section 5.6 and that such
failure would not be adequately compensable in damages, and therefore agrees
that this Section 5.6 may be specifically enforced.
     5.7. INDEMNITY AND EXPENSES.
     (a) EACH PLEDGOR WILL UPON DEMAND PAY TO SECURED PARTY THE AMOUNT OF ANY
AND ALL REASONABLE EXPENSES, INCLUDING THE REASONABLE FEES AND EXPENSES OF ITS
COUNSEL AND OF ANY EXPERTS AND AGENTS, WHICH SECURED PARTY MAY INCUR IN
CONNECTION WITH (I) THE CUSTODY, PRESERVATION, USE OR OPERATION OF, OR THE SALE
OF, COLLECTION FROM, OR OTHER REALIZATION UPON, ANY OF THE COLLATERAL, (II) THE
EXERCISE OR ENFORCEMENT OF ANY OF THE RIGHTS OF SECURED PARTY HEREUNDER, OR
(III) THE FAILURE BY SUCH PLEDGOR TO PERFORM OR OBSERVE ANY OF THE PROVISIONS
HEREOF.
     (b) EACH PLEDGOR WILL UPON DEMAND PAY TO SECURED PARTY THE AMOUNT OF ANY
AND ALL REASONABLE EXPENSES, INCLUDING THE REASONABLE FEES AND EXPENSES OF ITS
COUNSEL AND OF ANY EXPERTS AND AGENTS, WHICH SECURED PARTY OR SUCH CREDITOR MAY
INCUR IN CONNECTION WITH THE ADMINISTRATION OF THIS AGREEMENT.
     (c) EACH PLEDGOR SHALL INDEMNIFY SECURED PARTY (AND ANY AGENT THEREOF),
EACH CREDITOR, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES
(INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY
ANY THIRD PARTY OR BY SUCH PLEDGOR OR ANY OTHER LOAN PARTY ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
OR THE ADMINISTRATION OF THIS AGREEMENT, (II) ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY SUCH
PLEDGOR OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN
ANY WAY TO SUCH PLEDGOR OR ANY OF ITS SUBSIDIARIES, OR (III) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY SUCH PLEDGOR OR ANY OTHER LOAN PARTY, AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,

17



--------------------------------------------------------------------------------



 



CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY
SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (Y) ARE DETERMINED BY A COURT
OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Z) RESULT
FROM A CLAIM BROUGHT BY SUCH PLEDGOR OR ANY OTHER LOAN PARTY AGAINST AN
INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER,
IF SUCH PLEDGOR OR SUCH LOAN PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE
JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT
JURISDICTION. THIS SECTION 5.7 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT,
AND ANY SATISFACTION AND DISCHARGE OF ANY PLEDGOR BY VIRTUE OF ANY PAYMENT,
COURT ORDER, OR LAW.
ARTICLE VI
MISCELLANEOUS
     6.1. Waiver of Subrogation. Until the Release Date, no Pledgor shall
assert, enforce, or otherwise exercise (a) any right of subrogation to any of
the rights or Liens of Secured Party, any other Creditor or any Person acting
for the benefit of Secured Party or any other Creditor against any other Loan
Party or any Collateral or other security, or (b) any right of recourse,
reimbursement, contribution, indemnification, or similar right against any other
Loan Party on all or any part of the Obligations or any other Loan Party, in
each case arising out of the enforcement of this Agreement. This Section 6.1
shall survive the termination of this Agreement, and any satisfaction and
discharge of each Pledgor by virtue of any payment, court order, or Law.
     6.2. Cumulative Rights. All rights of Secured Party and each other Creditor
under the Loan Documents are cumulative of each other and of every other right
which Secured Party and each other Creditor may otherwise have at Law or in
equity or under any other agreement. The exercise of one or more rights shall
not prejudice or impair the concurrent or subsequent exercise of other rights.
     6.3. Amendments; Waivers. No amendment or waiver of any provision of this
Agreement, and no consent to any departure by any Pledgor, shall be effective
unless in writing signed by the Secured Party and each Pledgor, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No election not to exercise, failure to
exercise or delay in exercising any right, nor any course of dealing or
performance, shall operate as a waiver of any right of Secured Party or any
Creditor under this Agreement or applicable Laws, nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right of Secured Party or any Creditor
under this Agreement or applicable Laws.
     6.4. Continuing Security Interest; Release. This Agreement creates a
continuing security interest in the Collateral and shall (a) remain in full
force and effect until the Release Date, (b) be binding upon each Pledgor, its
successors and assigns, and (c) inure to the benefit of,

18



--------------------------------------------------------------------------------



 



and be enforceable by, Secured Party and its successors, transferees and
assigns. Upon the occurrence of the Release Date, this Agreement and all
obligations (other than those expressly stated to survive such termination) of
Secured Party and each Pledgor hereunder shall terminate, all without delivery
of any instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the granting parties and Secured Party will, at each
Pledgor’s expense, execute and deliver to each Pledgor such documents (including
without limitation UCC termination statements) as such Pledgor shall reasonably
request to evidence such termination and shall deliver to such Pledgor any
Collateral held by Secured Party hereunder. If any of the Collateral is Disposed
of in a transaction permitted by the Credit Agreement, Secured Party will, at
such Pledgor’s expense, authenticate and file any amendments to filings made
pursuant to the UCC and execute and deliver to such Pledgor such other documents
as such Pledgor may reasonably request to evidence such release of such
Collateral from the Lien of this Agreement and shall deliver to such Pledgor any
such Collateral held by Secured Party hereunder. Each Pledgor agrees that to the
extent that Secured Party or any other Creditor receives any payment or benefit
and such payment or benefit, or any part thereof, is subsequently invalidated,
declared to be fraudulent or preferential, set aside or is required to be repaid
to a trustee, receiver, or any other Person under any Bankruptcy Law, common law
or equitable cause, then to the extent of such payment or benefit, the
Obligations or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if such payment or benefit had not been
made and, further, any such repayment by Secured Party or any other Creditor, to
the extent that Secured Party or any other Creditor did not directly receive a
corresponding cash payment, shall be added to and be additional Obligations
payable upon demand by Secured Party or any other Creditor and secured hereby,
and, if the Lien and security interest, any power of attorney, proxy or license
hereof shall have been released, such Lien and security interest, power of
attorney, proxy and license shall be reinstated with the same effect and
priority as on the date of execution hereof all as if no release of such Lien or
security interest, power of attorney, proxy or license had ever occurred. This
Section 6.4 shall survive the termination of this Agreement, and any
satisfaction and discharge of each Pledgor by virtue of any payment, court
order, or Law.
     6.5. GOVERNING LAW; WAIVER OF JURY TRIAL; CONSENT TO JURISDICTION AND
SERVICE OF PROCESS.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE, EXCEPT TO THE EXTENT THE VALIDITY OR PERFECTION OF
THE SECURITY INTERESTS HEREUNDER OR THE REMEDIES HEREUNDER, IN RESPECT OF ANY
COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN TEXAS; PROVIDED,
THAT SECURED PARTY AND EACH CREDITOR SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.
     (b) EACH PLEDGOR, SECURED PARTY AND EACH CREDITOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF TEXAS SITTING IN DALLAS COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE NORTHERN DISTRICT OF TEXAS, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT

19



--------------------------------------------------------------------------------



 



OF ANY JUDGMENT, AND EACH PLEDGOR, SECURED PARTY AND EACH CREDITOR IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH TEXAS STATE COURT OR, TO THE
FULLEST EXTENT NOT PROHIBITED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH
PLEDGOR, SECURED PARTY AND EACH CREDITOR, AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT SECURED PARTY OR ANY
CREDITOR MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF OR ANY
JURISDICTION.
     (c) EACH PLEDGOR, SECURED PARTY AND EACH CREDITOR, IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT
REFERRED TO IN SECTION 6.5(b). EACH PLEDGOR, SECURED PARTY AND EACH CREDITOR
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT. THIS SECTION 6.5 SHALL SURVIVE THE TERMINATION OF
THIS AGREEMENT, AND ANY SATISFACTION AND DISCHARGE OF EACH PLEDGOR BY VIRTUE OF
ANY PAYMENT, COURT ORDER, OR LAW.
     6.6. Waiver of Right to Trial by Jury. EACH PLEDGOR, SECURED PARTY AND EACH
CREDITOR HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PLEDGOR, SECURED PARTY AND EACH CREDITOR HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
THIS SECTION 6.6 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT, AND ANY
SATISFACTION AND DISCHARGE OF EACH PLEDGOR BY VIRTUE OF ANY PAYMENT, COURT
ORDER, OR LAW.
     6.7. Secured Party’s Right to Use Agents. Secured Party may exercise its
rights under this Agreement through an agent or other designee.

20



--------------------------------------------------------------------------------



 



     6.8. No Interference, Compensation or Expense. Secured Party may exercise
its rights under this Agreement (a) without resistance or interference by any
Pledgor and (b) without payment of any rent, license fee, or compensation of any
kind to any Pledgor.
     6.9. Waivers of Rights Inhibiting Enforcement. Each Pledgor waives (a) any
claim that, as to any part of the Collateral, a private sale, should Secured
Party elect so to proceed, is, in and of itself, not a commercially reasonable
method of sale for such Collateral, (b) except as otherwise provided in this
Agreement, TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE LAW, NOTICE OR
JUDICIAL HEARING IN CONNECTION WITH SECURED PARTY’S DISPOSITION OF ANY OF THE
COLLATERAL INCLUDING ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT
REMEDY OR REMEDIES AND ANY SUCH RIGHT THAT SUCH PLEDGOR WOULD OTHERWISE HAVE
UNDER ANY LAW AND ALL OTHER REQUIREMENTS AS TO THE TIME, PLACE AND TERMS OF SALE
OR OTHER REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF SECURED PARTY’S OR
CREDITORS’ RIGHTS HEREUNDER and (c) all rights of redemption, appraisement or
valuation.
     6.10. Obligations Not Affected. To the fullest extent not prohibited by
applicable Laws, the obligations of each Pledgor under this Agreement shall
remain in full force and effect without regard to, and shall not be impaired or
affected by:
     (a) any amendment, addition, or supplement to, or restatement of any Loan
Document or any instrument delivered in connection therewith or any assignment
or transfer thereof;
     (b) any exercise, non-exercise, or waiver by Secured Party or any other
Creditor of any right, remedy, power, or privilege under or in respect of, or
any release of any guaranty, any collateral, or the Collateral or any part
thereof provided pursuant to, this Agreement, or any Loan Document;
     (c) any waiver, consent, extension, indulgence, or other action or inaction
in respect of this Agreement, any other Loan Document, or any assignment or
transfer of any thereof;
     (d) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation, or the like of any Loan Party or any other Person,
whether or not any Pledgor shall have notice or knowledge of any of the
foregoing; or
     (e) any other event which may give a Pledgor or any other Loan Party a
defense to, or a discharge of, any of its obligations under any Loan Document.
     6.11. Notices and Deliveries. All notices and other communications provided
for herein shall be effectuated in the manner provided for in the Credit
Agreement; provided, that notices to each Pledgor shall be addressed to such
Pledgor’s address in Schedule 2.
     6.12. Severability. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that

21



--------------------------------------------------------------------------------



 



of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     6.13. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns (including, as to each Pledgor, all Persons who may
become bound as a Pledgor or a new Pledgor to this Agreement); provided, no
Pledgor may assign any of its rights or obligations under this Agreement.
     6.14. Additional Pledgors. Any Person who was not a “Pledgor” under this
Agreement at the time of initial execution hereof shall become a “Pledgor”
hereunder if required pursuant to the terms of the Loan Documents by executing
and delivering to Secured Party a Joinder. Such Person shall also deliver such
items to Secured Party in connection with the execution of such Joinder as
required by the terms of the Loan Documents and this Agreement. Any such Person
shall thereafter be deemed a “Pledgor” for all purposes under this Agreement.
     6.15. Counterparts. This Agreement may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.
     6.16. Amendment and Restatement. This Agreement is an amendment and
restatement of, but not a release or novation of, the Existing Pledge Agreement.
Each Pledgor affirms its grant of a security interest, pledge and assignment in
the Existing Pledge Agreement and agrees that the Liens created by the Existing
Pledge Agreement in the Collateral shall remain valid, binding, and enforceable
Liens in favor of Secured Party for the benefit of each Creditor, but shall
hereafter be governed by this Agreement that amends and restates the Existing
Pledge Agreement in its entirety. This Agreement is not intended as, and shall
not be construed as, a release or novation of any Lien granted or any obligation
of any Pledgor pursuant to the Existing Pledge Agreement.
     6.17. 2017 Pledge Agreement. The Secured Party and the other Creditors
acknowledge that in connection with the 2017 Notes Offering, the Borrower and
the other Pledgors have entered into the 2017 Pledge Agreement which provides
for a second priority lien in the Collateral and, subject to the Intercreditor
Agreement, provides the secured parties under the 2017 Pledge Agreement with
rights substantially equivalent to those in this Agreement. The Secured Party
and the other Creditors acknowledge that the granting of such rights and
performance by the Pledgors of their obligations in respect of the exercise of
such rights by the secured parties under the 2017 Pledge Agreement will not of
itself constitute a breach of this Agreement.
     6.18. ENTIRE AGREEMENT. THIS AGREEMENT AND EACH RELATED AGREEMENT REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
The Remainder of This Page Is Intentionally Left Blank.

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective duly authorized officers as of
the date first above written.

            PLEDGORS:

PENSON WORLDWIDE, INC.
      By:   /s/ Daniel P. Son         Name:   Daniel P. Son        Title:  
President        SAI HOLDINGS, INC.
      By:   /s/ Daniel P. Son         Name:   Daniel P. Son         Title:  
President        PENSON HOLDINGS, INC.
      By:   /s/ Daniel P. Son         Name:   Daniel P. Son         Title:  
Vice Chairman     

Amended and Restated Pledge Agreement Signature Page

 



--------------------------------------------------------------------------------



 



            SECURED PARTY:

REGIONS BANK, as Secured Party and Administrative Agent
      By:   /s/ Robin Ingari         Name:   Robin Ingari        Title:   Sr.
Vice President     

Amended and Restated Pledge Agreement Signature Page

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
ORGANIZATION AND NAMES
Penson Worldwide, Inc.

(a)   Name: Penson Worldwide, Inc.   (b)   Jurisdiction of organization:
Delaware   (c)   Entity type: Corporation   (d)   Changes in jurisdiction of
organization, name or entity type in the 5 years prior to the Closing Date:
None.   (e)   Other names: None.   (f)   Federal Taxpayer Identification Number:
75-2896356   (g)   Charter No.: 3281693   (h)   UCC Filing Office: Delaware

SAI Holdings, Inc.

(a)   Name: SAI Holdings, Inc.   (b)   Jurisdiction of organization: Texas   (c)
  Entity type: Corporation   (d)   Changes in jurisdiction of organization, name
or entity type in the 5 years prior to the Closing Date: None.   (e)   Other
names: None.   (f)   Federal Taxpayer Identification Number: 74-2763657   (g)  
Filing No.: 137703200   (h)   UCC Filing Office: Texas

 



--------------------------------------------------------------------------------



 



Penson Holdings, Inc.

(a)   Name: Penson Holdings, Inc.   (b)   Jurisdiction of organization: Delaware
  (c)   Entity type: Corporation   (d)   Changes in jurisdiction of
organization, name or entity type in the 5 years prior to the Closing Date:
None.   (e)   Other names: None.   (f)   Federal Taxpayer Identification Number:
75-2944821   (g)   Charter No.: 3200526   (h)   UCC Filing Office: Delaware

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
ADDRESSES
(a) Chief Executive Office for each Pledgor for the past 5 years:

          Name   Address   County
Penson Worldwide, Inc.
  1700 Pacific Avenue, Suite 1400 Dallas, TX 75201   Dallas
 
       
SAI Holdings, Inc.
  1700 Pacific Avenue, Suite 1400 Dallas, TX 75201   Dallas
 
       
Penson Holdings, Inc.
  1700 Pacific Avenue, Suite 1400 Dallas, TX 75201   Dallas

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
EQUITY INTERESTS
Penson Worldwide, Inc.
Equity Interests

                                                      Shares     Shares Issued  
            Company Name   Jurisdiction     Authorized     and Outstanding    
Ownership Interest     Interest Pledged  
SAI Holdings, Inc.
  Texas     100,000       1,000       100 %     100 %

  •   Equity interest in SAI Holdings, Inc. is evidenced by Stock Certificate
No. 01, issued by SAI Holdings, Inc. on February 11, 2002.

SAI Holdings, Inc.
Equity Interests

                                            Shares Issued       Company Name  
Jurisdiction   Shares Authorized and Outstanding Ownership Interest Interest
Pledged
Penson Financial Services, Inc.
  North Carolina   Common Stock: 1,000   Common Stock: 1,000   100 %  100 % 
 
                   
 
      Series A Preferred Stock: 100,000   None   N/A   N/A
 
                   
 
      Series B Preferred Stock: 900,000   150,000   0 %  N/A
 
                   
GHP1, Inc.
  Texas   1,000   1,000   100 %  100 % 
 
                   
Penson Holdings, Inc.
  Delaware   Common Stock: 1000   1000   100 %  100 % 

  •   Equity interest in Penson Financial Services, Inc. is evidenced by Stock
Certificate No. 007, issued by Penson Financial Services, Inc. on March 1, 2003.
    •   Equity interest in GHP1, Inc. is evidenced by Stock Certificate
No. CS-01, issued by GHP1, Inc. on November 3, 2006.     •   Equity interest in
Penson Holdings, Inc. is evidenced by Stock Certificate No. C003, issued by
Penson Holdings, Inc. on July 20, 2001.

 



--------------------------------------------------------------------------------



 



Penson Holdings, Inc.
Equity Interests

                                                      Shares     Shares Issued  
            Company Name   Jurisdiction     Authorized     and Outstanding    
Ownership Interest     Interest Pledged  
Penson Financial Services Canada Inc.
  Canada   Unlimited     200,000       100 %     65 %

  •   Equity interest in Penson Financial Services Canada Inc. is evidenced by
Stock Certificate No C0-7, issued by Penson Financial Services Canada Inc. on
April 28, 2009.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
PLEDGE AGREEMENT JOINDER
     This PLEDGE AGREEMENT JOINDER (this “Joinder”) dated as of _______________,
to the Amended and Restated Pledge Agreement dated as of May 6, 2010 (such
agreement, together will all amendments and restatements and Joinders, the
“Pledge Agreement”), among the initial signatories thereto and each other Person
who from time to time thereafter became a party thereto pursuant to Section 6.14
thereof (each, individually, a “Pledgor” and collectively, the “Pledgors”), in
favor of REGIONS BANK, in its capacity as Administrative Agent for the benefit
of each Creditor (Administrative Agent in such capacity, “Secured Party”).
BACKGROUND.
     Capitalized terms not otherwise defined herein have the meaning specified
in the Pledge Agreement. The Pledge Agreement provides that additional parties
may become Pledgors under the Pledge Agreement by execution and delivery of this
form of Joinder. Pursuant to the provisions of Section 6.14 of the Pledge
Agreement, the undersigned is becoming a Pledgor under the Pledge Agreement. The
undersigned desires to become a Pledgor under the Pledge Agreement in order to
induce Creditors to continue to make and maintain financial accommodations under
the Loan Documents.
AGREEMENT.
     NOW, THEREFORE, in consideration of the premises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and in order to induce Creditors to continue to make and
maintain financial accommodations under the Loan Documents, the undersigned
hereby agrees with Secured Party, for the benefit of Creditors, as follows:
     1. Joinder. In accordance with the Pledge Agreement, the undersigned hereby
becomes a Pledgor under the Pledge Agreement with the same force and effect as
if it were an original signatory thereto as a Pledgor and the undersigned hereby
(a) agrees to all the terms and provisions of the Pledge Agreement applicable to
it as a Pledgor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Pledgor thereunder are true and
correct on and as of the date hereof. Each reference to a “Pledgor” in the
Pledge Agreement shall be deemed to include the undersigned.
     2. Assignment and Grant of Security Interest. As security for the payment
and performance, as the case may be, in full of the Obligations, the undersigned
hereby assigns to, and pledges and grants to Secured Party, for the benefit of
Creditors, a security interest in the entire right, title, and interest of the
undersigned in and to all Collateral, whether now or hereafter existing, owned,
arising or acquired.
     3. Representations and Warranties. On and as of the date hereof or each
Schedule Effective Date, as appropriate, the undersigned hereby makes each
representation and warranty set forth in Article III of the Pledge Agreement to
the same extent as each other Pledgor.

1



--------------------------------------------------------------------------------



 



     4. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 6.11 of the Pledge Agreement.
     5. Governing Law. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, EXCEPT TO THE EXTENT THE VALIDITY OR
PERFECTION OF THE SECURITY INTERESTS HEREUNDER OR THE REMEDIES HEREUNDER, IN
RESPECT OF ANY COLLATERAL ARE GOVERNED BY THE LAW OF A JURISDICTION OTHER THAN
TEXAS; PROVIDED, THAT SECURED PARTY AND EACH CREDITOR SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.
     6. Full Force of Pledge Agreement. Except as expressly supplemented hereby,
the Pledge Agreement remains in full force and effect in accordance with its
terms.
     7. Schedules. Schedules 1 through 3 to the Pledge Agreement shall be
supplemented by the addition of Schedules 1 through 3 attached hereto as to the
undersigned.
     8. Severability. If any provision of this Joinder is held to be illegal,
invalid, or unenforceable under present or future Laws during the term thereof,
such provision shall be fully severable, this Joinder shall be construed and
enforced as if such illegal, invalid, or unenforceable provision had never
comprised a part hereof, and the remaining provisions hereof shall remain in
full force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance herefrom. Furthermore, in lieu of
such illegal, invalid, or unenforceable provision there shall be added
automatically as a part of this Joinder a legal, valid, and enforceable
provision as similar in terms to the illegal, invalid, or unenforceable
provision as may be possible.
     9. Counterparts. This Joinder may be executed in any number of counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
     10. ENTIRE AGREEMENT. THIS JOINDER AND EACH RELATED AGREEMENT REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
The Remainder of This Page Is Intentionally Left Blank.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Joinder to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

                    By:           Name:           Title:        

Joinder Agreement (Pledge Agreement) — Signature Page

 



--------------------------------------------------------------------------------



 



ACCEPTED BY:

              REGIONS BANK, as Secured Party and Administrative Agent    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
     
 
   

Joinder Agreement (Pledge Agreement) — Signature Page

 